Citation Nr: 0925734	
Decision Date: 07/10/09    Archive Date: 07/21/09

DOCKET NO.  06-14 366A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), to include bronchitis.

2.  Entitlement to service connection for residuals of 
malaria.

3.  Entitlement to an initial rating in excess of 30 percent 
for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from August 2003 and May 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the Veteran's claims file reveals that the 
Veteran requested a Travel Board hearing which has not been 
scheduled.  Accordingly, this matter is not ready for 
appellate disposition.

In May 2006, the Veteran requested a Travel Board hearing in 
conjunction with his claims for entitlement to service 
connection for COPD and residuals of malaria.  In June 2006, 
a letter was mailed to the Veteran acknowledging his pending 
hearing request.  The Veteran was notified in December 2006 
that his hearing was scheduled for February 13, 2007.  That 
same day, an employee of the RO in Louisville, Kentucky, 
contacted the Veteran and told him that a mistake was made, 
as a statement of the case (SOC) was pending regarding his 
claim for an initial, increased rating for PTSD, and that the 
Veteran should disregard the hearing notice.  The employee 
reiterated that the Veteran was not to appear for his hearing 
as scheduled.

The Veteran filed his formal appeal for an initial, increased 
rating for PTSD in March 2007.  At that time, he indicated 
that he did not want a Board hearing.  However, there is no 
record that his initial hearing request, regarding his claims 
for entitlement to service connection, had been withdrawn.  A 
status report, dated November 27, 2007, noted that all issues 
should be reviewed and, if the claims were ready, a hearing 
should be scheduled.  

Although the Veteran twice waived the 60-day period to submit 
additional evidence following the issuance of a supplemental 
statement of the case (SSOC) in June 2008, the record 
contains no withdrawal of his hearing request.  The 
certification worksheet associated with his claims file notes 
that the next step in the Veteran's appeal was to be a 
hearing, and the July 2008 VA Form 8 noted that the Veteran 
requested a hearing with no explanation as to why a hearing 
was not held.  As there is no indication in the record that 
the Travel Board hearing request has been withdrawn, the 
Veteran's claims must be remanded.

Accordingly, this case is remanded to the RO for the 
following action:

Schedule the Veteran for a personal 
hearing before a Veterans Law Judge 
sitting at the Louisville, Kentucky VARO.  
The Veteran and his representative should 
be notified of the date and time of the 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




